Citation Nr: 0327731	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-09 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome with memory deficit, poly-arthralgias and muscle 
pain, and headaches (claimed as bacteria in blood causing 
fatigue, memory and concentration loss; muscle and joint 
pain; and headaches) due to undiagnosed illness. 

2.  Entitlement to service connection for mycoplasma 
bacterial infection, claimed as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to March 
1991, including service in the Southwest Asia Theater of 
Operations during the Persian Gulf War from January 8, 1991 
to March 17, 1991.  He also has reported additional service 
in the Naval Reserves with the FH 500 COMMZ-11, Dept. B Unit, 
from 1987 to 1995.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Board notes additionally that the April 2001 rating 
decision also denied the veteran's claim for service 
connection for irritable bowel syndrome (IBS), 
which he described as stomach aches, and other claims for 
service connection for food poisoning with parasites in his 
stool and for a crushed right index finger, all of which he 
alleged were due to undiagnosed illness.  He submitted a 
timely notice of disagreement (NOD) addressing those issues, 
and they were included in the June 2002 statement of the case 
(SOC).  But in his substantive appeal (VA Form 9), received 
in July 2002, he specifically stated that he was only 
appealing the denials of service connection for chronic 
fatigue syndrome with memory deficit, poly-arthralgias and 
muscle pain, and headaches, and for mycoplasma bacterial 
infection, allegedly due to undiagnosed illness.  
Consequently, those are the only issues presently before the 
Board.  See 38 C.F.R. §§ 20.200, 20.202 (2003).




REMAND

After a preliminary review of the record on appeal, the Board 
notices that the veteran has not been duly apprised of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  This new law has 
been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002), and the implementing regulations are found 
at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  
So he must be notified of this new law as it relates to his 
particular appeal, including insofar as what specific 
evidence he is responsible for obtaining and submitting, 
himself, and what evidence VA will obtain for him.  
38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  

Additionally, not all of the veteran's service medical 
records are currently on file.  But in particular, those 
concerning his participation in Operation Desert Storm appear 
to be incomplete.  There also are very few medical treatment 
records relating to his period of service in the Naval 
Reserves, which reportedly ended in 1995.  The RO has made 
some unsuccessful attempts to obtain his service medical 
records, but further efforts are required.  The VCAA requires 
that efforts to obtain records from a Federal department or 
agency shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain the records would be futile.  
See 38 U.S.C.A. § 5103A(d).  

The United States Court of Appeals for the Federal Circuit 
(the Federal Circuit) has held that, prior to rendering a 
final decision with regard to service connection, VA has a 
responsibility to obtain all service records.  Hayre v. West, 
188 F. 3d 1327 (Fed. Cir. 1999).  This responsibility is 
heightened when the putative records are in the control of a 
governmental agency and where, as here, the reliability and 
relevance of the records are dependent upon their source.  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  "The only 
way to adjudicate a veteran's claim properly and fairly is to 
obtain all pertinent records."  Murincsak v. Derwinski, 
2 Vet. App. 363, 372 (1992); cf. Simington v. Brown, 9 Vet. 
App. 334, 335 (1996) (per curiam order); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

It is equally important to note that the Persian Gulf War 
illness provisions of 38 U.S.C.A. § 1117 were amended 
effective March 1, 2002.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  And where the applicable laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version more favorable to the veteran will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Accordingly, the RO must 
be provided the opportunity to determine which version of the 
law, new or old, is more favorable to the veteran and apply 
that version.  Dudnick v. Brown, 10 Vet. App. 79 (1997).

The veteran was provided a VA examination for his service 
connection claims in January 2001.  But the report of that 
examination does not meet the requirements of the new 
guidelines for conducting Persian Gulf Health Registry 
evaluations.  These guidelines stipulate that the examiner 
elicit from the veteran his symptoms and conditions related 
to his claimed disorders.  These guidelines further instruct 
that the examiners provide details about onset, frequency, 
duration, and severity of all complaints and state what 
precipitates and what relieves them.  Furthermore, these 
guidelines also require the examiners to state which symptoms 
and abnormal physical findings and abnormal laboratory test 
results are associated with each diagnosed condition and 
which are not part of a known clinical diagnosis.  Additional 
specialist examinations are then required to address the 
findings not related to a known clinical diagnosis.  For more 
assistance, the RO should take a look at VBA All-Stations 
Letter 98-17 (2/26/98), which contains mandatory guidelines 
for these disability examinations of Gulf War veterans 
outlined in a memorandum dated February 6, 1998.  It may even 
be necessary to provide the examiner with a copy of these 
guidelines prior to scheduling the evaluation.  This, in 
turn, will no doubt increase the probability that the 
evaluation is conducted as it should be.



Thus, to ensure that VA has met its duties to notify and 
assist the veteran in developing all facts pertinent to his 
claims, the case is REMANDED to the RO for the following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed concerning the issues on 
appeal.  In particular, the RO should 
ensure that the notification requirements 
and development procedures now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), as well as the implementing 
regulations, are fully complied with and 
satisfied.  This includes notifying the 
veteran in writing of what evidence, if 
any, will be obtained by him and what 
evidence, if any, will be obtained by VA 
on his behalf.  See Charles, 16 Vet. App. 
at 373-75; Quartuccio, 16 Vet. App 
at 186-87.  

2.  The RO must make further attempts to 
obtain all of the veteran's service 
medical records-both from his regular 
active duty as well as the time he spent 
in the reserves.  Document all efforts to 
obtain these records and, as required by 
the VCAA, continue requesting them until 
they are obtained unless it is reasonably 
certain they do not exist or that further 
efforts to obtain them would be futile.  
Also verify the exact dates the veteran 
was on inactive duty training (INACDUTRA) 
and active duty for training (ACDUTRA).



3.  Following completion of the above 
development, schedule the veteran for a 
VA examination conforming to the criteria 
for conducting Persian Gulf War 
evaluations contained in the February 6, 
1998, memorandum from the Under Secretary 
for Benefits and the Under Secretary for 
Health.  Give the examiner access to the 
claims file, including a copy of this 
REMAND and a copy of the February 6, 
1998, memorandum containing the 
Guidelines for Persian Gulf War 
disability examinations.

A medical opinion is needed concerning 
the etiology of the veteran's claimed 
disorders.  So please provide the 
following information:

(a) A complete history, which includes 
the initial onset, frequency, duration, 
and severity of all complaints of each 
claimed symptom/disability, should be 
elicited from the veteran.  

(b) The examiner should determine if 
there are any objective medical 
indications that the veteran is suffering 
from the conditions at issue.  

(c) The examiner should specifically 
determine whether the veteran's 
complaints are attributable to a known 
diagnostic entity.  If not, the examiner 
should specifically state whether he/she 
is unable to ascribe a diagnosis to the 
complaints.  In this regard, each symptom 
should be addressed separately.  Symptom-
based "diagnoses" such as (but not 
limited to) myalgia and arthralgia are 
not considered as diagnosed conditions 
for compensation purposes.  For those 
conditions for which there is objective 
evidence of chronic disability from an 
undiagnosed illness, the examiner should 
note:

(1) Whether there is affirmative 
evidence that the undiagnosed 
illness was not incurred during 
active service in the Southwest Asia 
Theatre of operations during the 
Gulf War?

(2) Whether there is affirmative 
evidence that an undiagnosed illness 
was caused by a supervening 
condition or event that occurred 
between the veteran's most recent 
departure from active duty in the 
Southwest Asia Theater of operations 
during the Persian Gulf War and the 
onset of the illness?

(d) If known diagnoses are present, the 
examiner should opine whether it is at 
least as likely as not that the diagnosed 
disability had its onset in service.

All opinions expressed should be 
supported by reference to pertinent 
evidence.  

4.  Review the claims file to ensure that 
the requested development has been 
completed in full-including responses to 
the questions posed.  If not, take 
corrective action.  See 38 C.F.R. § 4.2 
(2003); Stegall v. West, 11 Vet. App. 268 
(1998).  



5.  Upon completion of the examination, 
and any other necessary development, 
readjudicate the veteran's claims in 
light of the revisions to 38 U.S.C.A. 
§ 1117.  Apply the version, new or old, 
that is more favorable.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to 
respond.  The supplemental statement of 
the case should contain both the former 
and current versions of 38 U.S.C.A. 
§ 1117.  

Then, if necessary, return the case to the Board.  No action 
is required of the veteran until he receives further notice.  
By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purposes of this REMAND are to further 
develop the record and to accord the veteran due process of 
law.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




